EXHIBIT 10.2
Loan No. RI0785T01




PROMISSORY NOTE AND
SINGLE ADVANCE TERM LOAN SUPPLEMENT


THIS PROMISSORY NOTE AND SUPPLEMENT (this “Promissory Note and Supplement”) to
the Master Loan Agreement dated as of June 29, 2009, as amended (the “MLA”) is
entered into as of January 1, 2012 between CONNECTICUT WATER SERVICE, INC.,
Clinton, Connecticut, a Connecticut corporation (the “Company”) and CoBANK, ACB,
a federally chartered instrumentality of the United States (“CoBank”).




SECTION 1.                                The Term Loan.  On the terms and
conditions set forth in the MLA and this Promissory Note and Supplement, CoBank
agrees to make a loan to the Company in an amount not to exceed $20,000,000.00
(the “Commitment”).  The Commitment shall expire at 12:00 noon (Company’s local
time) on January 30, 2012, or on such later date as CoBank may, in its sole
discretion, authorize in writing.


SECTION 2.                                Purpose.  The purpose of the
Commitment is to provide funding for the acquisition of the stock of Aqua Maine,
Inc. (“Aqua Maine”) and related closing costs.


SECTION 3.                                Availability.  Notwithstanding Section
2 of the MLA and provided that each of the conditions precedent set forth herein
and in the MLA have been satisfied, the loan will be made available to the
Company on a date to be agreed upon by the parties.


SECTION 4.                                Interest.  The Company agrees to pay
interest on the unpaid balance of the loan(s) in accordance with one or more of
the following interest rate options, as selected by the Company:


(A)         Weekly Quoted Variable Rate.  At a rate per annum equal at all times
to the rate of interest established by CoBank on the first Business Day of each
week.  The rate established by CoBank shall be effective until the first
Business Day of the next week.  Each change in the rate shall be applicable to
all balances subject to this option and information about the then current rate
shall be made available upon telephonic request.


(B)         Quoted Rate Option.  At a fixed rate per annum to be quoted by
CoBank in its sole discretion in each instance.  Under this option, rates may be
fixed on such balances and for such periods, as may be agreeable to CoBank in
its sole discretion in each instance, provided that:  (1) the minimum fixed
period shall be 180 days; (2) amounts may be fixed in increments of $100,000.00
or multiples thereof; and (3) the maximum number of fixes in place at any one
time shall be five.


(C)         LIBOR Option.  At a fixed rate per annum equal to "LIBOR" (as
hereinafter defined) plus 1.75%.  Under this option:  (1) rates may be fixed for
"Interest Periods" (as hereinafter defined) of 1, 2, 3, 6, 9 or 12 months, as
selected by the Company; (2) amounts may be fixed in increments of $100,000.00
or multiples thereof; (3) the maximum number of fixes in place at any one time
shall be five; and (4) rates may only be fixed on a "Banking Day" (as
hereinafter defined) on 3 Banking Days’ prior written notice. For purposes
hereof: (a) "LIBOR" shall mean the rate (rounded upward to the nearest sixteenth
and adjusted for reserves required on “Eurocurrency Liabilities” (as hereinafter
defined) for banks subject to “FRB Regulation D” (as hereinafter defined) or
required by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time 2 Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Company,
as published by Bloomberg or another major information vendor listed on BBA’s
official website; (b) "Banking Day" shall mean a day on which CoBank is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) "Interest Period" shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3, 6, 9 or 12 months thereafter, as
the case may be; provided, however, that: (i) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (ii) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (d) “Eurocurrency Liabilities” shall have meaning as
set forth in FRB Regulation D; and (e) “FRB Regulation D” shall mean Regulation
D as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed for periods
expiring after the maturity date of the loans and rates may not be fixed in such
a manner as to cause the Company to have to break any fixed rate balance in
order to pay any installment of principal.  All elections provided for herein
shall be made electronically (if applicable), telephonically or in writing and
must be received by CoBank not later than 12:00 Noon Company’s local time in
order to be considered to have been received on that day; provided, however,
that in the case of LIBOR rate loans, all such elections must be confirmed in
writing upon CoBank’s request.  Interest shall be calculated on the actual
number of days each loan is outstanding on the basis of a year consisting of
360 days and shall be payable quarterly in arrears by the 20th day of each
January, April, July, and October or on such other day in such month as CoBank
shall require in a written notice to the Company; provided, however, in the
event the Company elects to fix all or a portion of the indebtedness outstanding
under the LIBOR interest rate option above, at CoBank’s option upon written
notice to the Company, interest shall be payable at the maturity of the Interest
Period and if the LIBOR interest rate fix is for a period longer than three
months, interest on that portion of the indebtedness outstanding shall be
payable quarterly in arrears on each three-month anniversary of the commencement
date of such Interest Period, and at maturity.


SECTION 5.                                Loan Origination Fee.  In
consideration of the Commitment, the Company agrees to pay to CoBank on the date
loan proceeds are advanced hereunder, a loan origination fee in an amount equal
to 0.50% of the loan proceeds advanced hereunder.


SECTION 6.                                Promissory Note.  The Company promises
to repay the unpaid principal balance of the loan in 60 consecutive, quarterly
installments, payable on the 20th day of each month, with the first installment
due on April 20, 2012, and the last installment due on January 20, 2027.  The
amount of each installment shall be the same principal amount that would be
required to be repaid if the loan(s) were scheduled to be repaid in level
payments of principal and interest and such schedule was calculated utilizing
the interest rate effective on the date loan proceeds are advanced
hereunder.    In addition to the above, the Company promises to pay interest on
the unpaid principal balance of the loan at the times and in accordance with the
provisions set forth above.  If any date on which principal or interest is due
is not a Business Day, then such payment shall be due and payable on the next
Business Day and, in the case of principal, interest shall continue to accrue on
the amount thereof.


SECTION 7.                                Prepayment.  Subject to the broken
funding surcharge provision of the MLA, the Company may prepay all or any
portion of the loan(s).  Unless otherwise agreed, all prepayments will be
applied to principal installments in the inverse order of their maturity and to
such balances, fixed or variable, as CoBank shall specify.


SECTION 8.                                Security.  Notwithstanding the
provisions of the Security, Guarantee(s) and Title Insurance Section of the MLA
to the contrary, except for CoBank’s statutory first lien on all equity that the
Company may now own or hereafter acquire or be allocated in CoBank, the
Company’s obligations hereunder shall be unsecured.


SECTION 9.                                Additional Conditions Precedent.  In
addition to the conditions precedent set forth in the MLA, CoBank’s obligation
to extend credit hereunder shall be conditioned upon the receipt by CoBank, in
form and content acceptable to CoBank, evidence that the Company has acquired or
will acquire upon the advancement of loan proceeds hereunder the stock of Aqua
Maine.




IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to the MLA to be executed by their duly authorized officers as of the date shown
above.
 
CoBANK, ACB
CONNECTICUT WATER SERVICE, INC.
       
By:
/s/ Shannon Davoren
By:
/s/ David C. Benoit
       
Title:
Assistant Corporate Secretary
Title:
Vice President – Finance and Chief
Financial Officer